                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

RYAN SASHA GALLAGHER                                                                   PLAINTIFF

V.                                                 CIVIL ACTION NO. 3:18CV263-NBB-DAS

DEA, FDA, OLE MISS, AND
U.S. ATTORNEY GENERAL                                                              DEFENDANTS

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Upon consideration of the file and records in this action, including the Report and

Recommendation of the United States Magistrate Judge dated April 16, 2019, and the objections

thereto, the Court finds that Plaintiff’s objections are without merit, and that the Magistrate

Judge’s Report and Recommendation should be approved and adopted as the opinion of the

Court, including the recommendation that the plaintiff be sanctioned with the imposition of filing

restrictions as outlined in detail on pages 6 and 7 of the Report and Recommendation.

       It is, therefore, ORDERED:

       1. That Plaintiff’s objections to the Magistrate Judge’s Report and Recommendation are

OVERRULED;

       2. That the Report and Recommendation of the United States Magistrate Judge dated

April 16, 2019, is hereby APPROVED AND ADOPTED as the opinion of the Court;

       3. That the plaintiff is sanctioned with filing restrictions as outlined in the Report and

Recommendation;

       4. That this case is DISMISSED with prejudice and CLOSED.

       THIS the 6th day of May, 2019.

                                                       /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE
